FOR IMMEDIATE RELEASE November 14, 2011 Contact: Jesus R. Adia President and Chief Executive Officer (718) 677-4414 Flatbush Federal Bancorp, Inc. Reports Earnings for Quarter Ended September 30, 2011 Brooklyn, NY – Flatbush Federal Bancorp, Inc. (the “Company”), (OTC Bulletin Board: FLTB), the holding company of Flatbush Federal Savings and Loan Association (the “Association”), announced a consolidated net loss of $20,000 or $0.01 per share, for the quarter ended September 30, 2011 as compared to consolidated net income of $250,000, or $0.09 per share, for the same quarter in 2010. The Company’s total assets at September 30, 2011 were $144.1 million compared to $147.0 million at December 31, 2010, a decrease of $2.9 million or 2.0%. Loans receivable decreased $7.8 million or 7.3%, to $98.7 million at September 30, 2011 from $106.5 million at December 31, 2010. Mortgage-backed securities increased $1.3 million or 6.0%, to $23.1 million at September 30, 2011 from $21.8 million at December 31, 2010. Investment securities increased $4.4 million, to $4.4 million at September 30, 2011from no investment securities at December 31, 2010.Cash and cash equivalents decreased $2.6 million, or 31.8%, to $5.6 million at September 30, 2011 from $8.2 million at December31, 2010. Total deposits decreased $3.2 million, or 2.7%, to $114.0 million at September 30, 2011 from $117.2million at December 31, 2010. Borrowings from the Federal Home Loan Bank of New York (FHLB) increased $892,000, or 7.4%, to $12.9 million at September 30, 2011 from $12.0 million at December 31, 2010. Total stockholders’ equity decreased $583,000, or 3.7%, to $15.2 million at September 30, 2011 from $15.8 million at December 31, 2010. The decrease to stockholders’ equity reflects a net loss of $780,000, partially offset by the amortization of $20,000 of unearned ESOP shares, amortization of $30,000 of restricted stock awards for the Company’s Stock-Based Incentive Program, amortization of $31,000 of stock option awards and adecrease of $116,000 of accumulated other comprehensive loss. On August 30, 2007, the Company approved a stock repurchase program and authorized the repurchase of up to 50,000 shares of the Company’s outstanding shares of common stock.Stock repurchases have been made from time to time and may be effected through open market purchases, block trades and in privately negotiated transactions.Repurchased stock is held as treasury stock and will be available for general corporate purposes.During the quarter ended September 30, 2011, the Company did not repurchase shares. As of September 30, 2011, a total of 12,750 shares have been repurchased at a weighted average price of $4.44. INCOME INFORMATION – Three month periods ended September 30, 2011 and 2010 Net income decreased by $270,000 to a net loss of $20,000 for the quarter ended September 30, 2011 compared to net income of $250,000 for the same quarter in 2010. The decrease in the quarter was primarily the result of decreases of $326,000 in interest income and $2,000 in non-interest income, and an increase of $214,000 in non-interest expense, partially offset by decreases of $71,000 in interest expense on deposits, $49,000 in interest expense on borrowings from the FHLB, $100,000 in the provision for loan loss and $51,000 in income tax expense. INCOME INFORMATION – Nine month periods ended September 30, 2011 and 2010 Net income decreased by $1.3 million to a net loss of $780,000 for the nine months ended September 30, 2011 compared to net income of $536,000 for the same period in 2010. The decrease in the nine month period was primarily the result of a decrease of $942,000 in interest income and increases of $1.3 million in provision for loan loss and $261,000 in non-interest expense, partially offset by decreases of $245,000 in interest expense on deposits, $165,000 in interest expense on borrowings from the FHLB and $764,000 in income tax expense, and an increase of $27,000 in non-interest income. Other financial information is included in the table that follows.All information is unaudited. This press release may contain certain “forward-looking statements” which may be identified by the use of such words as “believe,” “expect,” “intend,” “anticipate,” “should,” “planned,” “estimated,” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, and competition; changes in accounting principles, policies or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services. SEPTEMBER 30, DECEMBER 31, (in thousands) Total Assets $ $ Loans Receivable Mortgage-backed Securities Investment Securities - Deposits Borrowings Stockholders’ Equity AT OR FOR THE THREE AT OR FOR THE NINE MONTHS ENDED SEPTEMBER 30, MONTHS ENDED SEPTEMBER 30, Total Interest Income $ Total Interest Expense Net Interest Income Provision for Loan Loss - Non-interest Income 63 64 Non-interest Expense Income Tax (Benefit) expense ) 32 ) Net (loss) income $ ) $ $ ) $ PERFORMANCE RATIOS Return on Average Assets )% % )% % Return on Average Equity )% % )% % Interest Rate Spread % ASSET QUALITY RATIOS Allowance for Loan Losses to Total Loans Receivable % Non-performing Loans to Total Assets % CAPITAL RATIO Association’s Core Tier 1 Capital to Adjusted Total Assets % %
